DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on February 8, 2022.  Claims 1-9 and 11-21 are pending and addressed below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.

Response to Amendment
In response to the applicant’s amendments to the claim 17  to correct issues of antecedent basis. The rejections of claims 17-18 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Keller et al., US 2015/0285937 (hereinafter Keller)”, for the following reasons:
Keller discloses a method of evaluating fracture geometry in a formation.  The method includes obtaining a first data signal from a downhole sensor, in the form of geophones, that detect micro-seismic events during or following a hydraulic fracturing operation, conducting a first stage of a stimulation operation in the form of fracturing, an obtaining a second data signal  of acoustic amplitude value of a sensed subsurface characteristic from the downhole sensor that is indicative of subsurface conditions after the first stage of the stimulation operation Data is transmitted from the subsurface to the surface by a downhole wireless network  which comprises a series of communication nodes connected to a tubular in the wellbore and wherein adjacent communication nodes are configured to communicate by acoustic signals transmitted through the tubular. The data signals are analyzed to evaluate the first stage of the 
Keller fails to disclose analyzing the data signals to continuously evaluate the first stage of the stimulation operation in real time without interrupting the stimulation operation to collect the data signals and  modifying or adjusting the stimulation operation based on the evaluation by changing an aspect of treatment fluid used in the stimulation operation to optimize production of hydrocarbons.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limations of “analyzing the data signals to continuously evaluate the first stage of the stimulation operation in real time without interrupting the stimulation operation to collect the data signals” as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676